—In an action, inter alia, to recover damages for breach of contract, the defendants Honeywell, Inc., and Johnson Controls, Inc., separately appeal from so much of an order of the Supreme‘Court, Queens County (Posner, J.), dated November 12, 1999, as granted the plaintiffs’ motion for class action certification pursuant to CPLR article 9 and denied those branches of their separate cross motions which were, in effect, for summary judgment dismissing the fourth cause of action insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly granted the plaintiffs’ motion for class action certification for past or present employees of the defendant J. P. Jack Corporation who performed electrical or other construction work on certain public works projects (see, CPLR 901 [a]; Friar v Vanguard Holding Corp., 78 AD2d 83).
The branches of the appellants’ separate cross motions which were, in effect, for summary judgment dismissing the fourth cause of action insofar as asserted against them were properly denied. The record was not ripe for reaching a summary determination as to the fourth cause of action, since discovery remains outstanding (see, Sobers v Lopresti, 283 AD2d 633; Lantigua v Mallick, 263 AD2d 467; Grotto & Assocs. v Lax, 174 AD2d 394, 395). Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.